Title: From Alexander Hamilton to Philip Schuyler, [9 February 1788]
From: Hamilton, Alexander
To: Schuyler, Philip



[New York, February 9, 1788]
My Dear Sir

An application will be made to the Council of appointment by Mr. Nicholas Carmer of this city; an ancient and respectable inhabitant; for the appointment of an Inspector of Mahogany and other lumber for this City. I recommend him, on every account, to your patronage.
The mail of this Evening I am informed brings the most favourable accounts from Massachusettes. I am inclined to consider the favourable issue of things there as reduced to a certainty.
I remain Most Affecty   D Sir   Yr. Obed ser
Alx Hamilton
Saturday Feby 9th.

